Citation Nr: 1419921	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-48 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral bone spurs.  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1956 to August 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has bilateral bone spurs and a bilateral foot disability that are attributable to service.  In the February 2010 claim and March 2010 statement in support of claim, the Veteran indicated that he sought treatment at Pine Street Hospital in Philadelphia, Pennsylvania for his claimed disabilities.  To date, VA has not attempted to obtain these records.  As such, VA must attempt to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA or private treatment records should be obtained and incorporated in the claims file, to include the treatment records from Pine Street Hospital in Philadelphia, Pennsylvania.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  

If the RO/AMC cannot obtain the records, the RO/AMC must specifically document the attempts that were made to locate them.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

